DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/226,397 is filed on 04/09/2021 and claims foreign priority of ROMANIA A 2021 00035 which is filed on 02/05/2021.
Current Status
This is the first office action based on the merits, wherein claims 1-20 are pending and ready for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 10 and 12, the limitation “a complex DC component” has no further description or identification, each and every acronym should be spelled out. Not to mention that the specification does not provide any further explanation of what is meant by complex DC component. The claim is examined based on the best understood.

As to claims 1, 10 and 12, the limitation “the complex data” of the phrase “the average of the square magnitude of the complex data of the received signal” lacks antecedent bases, the examiner is not sure what is the complex data? And hence unable to determine the parameter which the mathematical approach is applied on. The examiner is not even sure if the word complex means (real + imaginary) or it means it is complex in nature i.e. very complicated data due to complex mathematical approaches. The examiner is not sure what type of data, what information this data provides, and why it is complex or complicated. The claim is examined based on the best understood.

As to claims 7-8 and similarly 18-19, the examiner is unable to determine the meaning of the DC complex, thus unable to determine the scope of the claim, therefore precluded from rejecting the claim under 102/103.

Claims 2-9, 11 and 13-20 are rejected by 112(b) as they depend from at least one of the the independent claims above and do not rectify the defect. The claims are examined based on the best understood.
As to claim 11, the claim depends form two independent claims wherein each claim is directed to a defined methodology, such multiple dependency therefore confuses the scope of the claim, produces an indefinite scope, and precludes a proper rejection under 102/103 basis.
As to claim 13, the claim depends from two other claims 12 and 11, not to mention that claim11 itself has multiple dependency.  Such multiple dependency therefore confuses the scope of the claim, produces an indefinite scope, and precludes a proper rejection under 102/103 basis.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As to claims 1, 10 and 12, the limitation “a complex DC component” has no explanation in the specification other than the repeated term “complex DC component”.


As to claims 1, 10 and 12, the term “the complex data” has no explanation in the specification other than the repeated term of “the complex data”. The examiner is not even sure if the word complex means (real + imaginary) or it means it is complex in nature i.e. very complicated data. The examiner is no sure what type of data, what information this data provides, and why it is complex or complicated.

Claims 2-9, 11 and 13-20 are rejected under 112(a) for the same reason above, as they depend from at least one of the rejected independent claims above, and do not rectify the defect of the claims they depend from.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 12, 14-17 and 20, are rejected under 35 U.S.C. 102(a) (1) as anticipated by US 2008/0228446 A1, Baraniuk et al, hereinafter referenced by Baraniuk or, in the alternative, under 35 U.S.C. 103 as obvious over Baraniuk in view of CN105974358 (A) Yong et al, hereinafter referenced as Yong. 
A translated version of Yong is attached hereto, along with the original reference.
As to independent claim 1, Baraniuk teaches “A method for stopping a target detection greedy algorithm used in a radar system having a sparse array, comprising: running an iteration of the target detection greedy algorithm on signals received by the sparse array;” ([0103-0109] the greedy algorithm with the sparse approximation is applied for faster signal reconstruction. Furthermore, [0133] “radar chip” and [0021] “radar systems”. Also see [0108] “the OMP iteration terminates first”)
“adding a complex DC component to a residue produced by the target detection greedy algorithm;” ([0170-0171] wherein the distributed compressed sensing DCS reads on complex DC component. [0108-0110] wherein the “smallest residual” and “partial information” read on “residue produced by target detect greedy algorithm” and wherein this method is applied to any greed method “any possible CS reconstruction” i.e. including DCS of [0171]. Note: This limitation is examined based on the best understood.)
Baraniuk teaches “estimating the variance of the noise in the received signal;” ([0119] that the samples are taken from zero to sigma squared wherein one of ordinary skill in the art recognizes that sigma squared is the mathematical reference for variance. See [0095] the equation of SNR.)
However, if the interpretation above regarding sigma squared disclosed by Baraniuk represents the variance, to be challenged, then the following rejection to be applied for the sake of providing compact prosecution.
Yong teaches “estimating the variance of the noise in the received signal;” ([0015] “until the estimated variance When the set threshold is reached, DOA estimation is completed.” Wherein such determination uses the OMP technique of the greedy algorithm [0041] “The beneficial effects of the invention are as follows: the orthogonal matching pursuit (OMP) reconstruction algorithm is used for the first time to realize the reconstruction of the sparse signal, and then the CS theory is applied to the DOA  estimation of the array signal, and a DOA estimation model based on the CS theory is constructed, and a DOA estimation model based on the CS theory is constructed”, also see [0050] “The specific implementation steps of the DOA estimation based on the OMP reconstruction algorithm of the present invention include the following steps”. Also Yong teaches stopping iteration based on a defined condition as in [0038], please see related equations from the original Chinese reference.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the estimating noise variance by implementing OMP of Yong to the noise determination of Baraniuk (if it has not been already applied) since the determination of noise has been already applied using “any kind of CS reconstruction” (Baraniuk [0104]) and since the OMP technique of the greedy algorithm has been already applied by the teaching of Baraniuk, then one of ordinary skill in the art would expect and contemplate that the noise determination is applied using a well-known approach including the estimated noise variance of Yong (KSR). Moreover, Baraniuk omitted the expected and well-known details of noise determination and estimation, and yet infers that any applicable approach within the art would be possible as long as the desired outcome is attained see ([0104] and [0109])
Baraniuk teaches “testing a first null hypothesis using the estimate of the variance of noise in the received signal and the average of the square magnitude of the complex data of the received signal; and stopping the target detection greedy algorithm when the first null hypothesis test passes.” ([0119-0120] when the hypotheses alpha s equals zero, and in [0112] alpha omega equals to zero, it means the detection has been decided as alpha omega and alpha s are equal and both equal zero, see [0120]. Moreover, [0117-0118] the choice of the hypotheses is based on a defined threshold. When the detection is obtained the iteration is terminated as in [0108]. Also see [0118] when a smaller number of iterations is chosen which is applicable to provide the reconstructed signal based on the detection decision which is disclosed in item 4.2. See [0125] Detection vs. reconstruction, as fewer iterations are applied based on detection decision, also see [0147-0148] and [0167].  See 4.3 “null hypotheses”. Furthermore, the averaged squared magnitude is disclosed in 4.7.1 at least [0138-0139] wherein the double vertical line expression of linear algebra is given in this example || (1,2,3) || is the norm i.e. the square root of (1^2+2^2+3^2). The limitation of complex data and related limitations are examined based on the best understood.)

As to claim 2, Baraniuk teaches “further comprising repeating the steps of claim 1 when the first null hypothesis does not pass.” (the iteration keeps going until the decision is applied in 4.1- 4.2 and the condition is met. wherein the hypotheses determination being null or not is applied within decision determination as in 4.3. See [0117-0119].) 

As to claim 3, Baraniuk teaches “testing a second null hypothesis using the estimate of the variance of noise in the received signal and the variance of the square magnitude of the complex data of the received signal; and stopping the target detection greedy algorithm when the second null hypothesis test passes.” (4.3 wherein both types of hypotheses are disclosed, and the condition of each hypotheses being null is disclosed in [0112-0113] and [0119-0120] respectively.)

As to claim 4, Baraniuk teaches “wherein the first null hypothesis test includes an F test that compares a threshold Favg to a ratio based upon the mean of the noise distribution and the variance of the noise, and the second test null hypothesis test includes an F test that compares a threshold Fear to a ratio based upon the variance of the noise distribution and the variance of the noise.” (claim 14 wherein function f reads on “F test”. Moreover, the details of the mathematical implementations are disclosed in [0023-0030] and [0104-0108] wherein the calculation is applied to CS and/or DCS distributed compressed sensing. Moreover, the hypotheses determination for both types is illustrated as addressed in claim 3 above. Please see the rejection of claim 1 above.)

As to claim 5, Baraniuk teaches “estimating the variance of the received signal; and running a next iteration of the target detection greedy algorithm on signals received by the sparse array when the variance of the signal is less than the variance of the noise.” ([0108] wherein the iteration is terminated when the detection takes place, i.e. when the condition is met otherwise the iteration keeps going. See the rejection of claims 1-4 above.)

As to claim 6, Baraniuk teaches “wherein the variance of the received signal is estimated based on the average of the magnitude of the complex data of the received signal and the variance of the magnitude of the complex data of the received signal.” (see the rejection of claim 1 above. The claim is examined based on the best understood.)

As to claim 9, Baraniuk teaches “wherein the variance of the noise is estimated based on average of the magnitude of the complex data of the received signal and the variance of the magnitude of the complex data of the received signal.” (see the rejection of claim 1 above. The claim is examined based on the best understood.)

As to independent claim 10, Baraniuk teaches “A method for stopping a target detection greedy algorithm used in a radar system having a sparse array, comprising: running an iteration of the target detection greedy algorithm on signals received by the sparse array; adding a complex DC component to a residue produced by the target detection greedy algorithm; estimating the variance of the noise in the received signal; testing a first null hypothesis using the estimate of the variance of noise in the received signal and the average of the square magnitude of the complex data of the received signal; testing a second null hypothesis using the estimate of the variance of noise in the received signal and the variance of the square magnitude of the complex data of the received signal; and stopping the target detection greedy algorithm when the first null hypothesis test passes and the second null hypothesis test passes.” (see the rejection of claims 1-6 above.)

As to independent claim 12, Baraniuk teaches “A radar system having a sparse array, comprising: a sparse antenna array including a plurality of antennas and associated receivers; a processor configured to: run an iteration of a target detection greedy algorithm on signals received by the sparse array: add a complex DC component to a residue produced by the target detection greedy algorithm; estimate the variance of the noise in the received signal; test a first null hypothesis using the estimate of the variance of noise in the received signal and the average of the square magnitude of the complex data of the received signal; and stop the target detection greedy algorithm when the first null hypothesis test passes.” (See the rejection of claim 1 above.)

As to claim 14, the claim recites analogous limitations to claim 3 above, therefore is rejected on the same premise. 
As to claim 15, the claim recites analogous limitations to claim 4 above, therefore is rejected on the same premise. 
As to claim 16, the claim recites analogous limitations to claim 5 above, therefore is rejected on the same premise. 
As to claim 17, the claim recites analogous limitations to claim 6 above, therefore is rejected on the same premise. 
As to claim 20, the claim recites analogous limitations to claim 9 above, therefore is rejected on the same premise. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080129560 A1 Barakniuk et al teaches implementing a greedy algorithm on a radar system, wherein the algorithm gets to stop based on a defined condition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2857



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        11/10/2022